Citation Nr: 1523842	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical expenses incurred at a non-VA medical facility on May 2, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



REMAND

The Veteran served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in Mountain Home, Tennessee.  

The Board notes that in a December 2012 notice of disagreement (NOD), the Veteran appeared to be seeking reimbursement for the cost of medical expenses incurred at a non-VA medical facility in June 2010.  Two statements of the case were issued in April 2013, one addressing expenses incurred on May 2, 2011, and one addressing expenses incurred on June 22 and June 23, 2010.  However, when the Veteran filed his substantive appeal, he made clear his intention to appeal only the denial of reimbursement for expenses incurred on May 2, 2011.  (He also correctly noted that the VAMC had wrongly referred to the May 2011 expenses as being in 2012 and had incorrectly referred to the treatment as being for injuries following a fall when his knee gave out.)  Consequently, the Board's review is limited to the claim for payment or reimbursement of expenses incurred on May 2, 2011.  

In his appeal, the Veteran seeks payment or reimbursement for the medical care that he received at the Wellmont-Hawkins County Memorial Hospital on May 2, 2011.  The Veteran has provided his account of the events on May 2, 2011.  According to the Veteran, in the week preceding this date, he had been vomiting and experiencing abdominal pain on a daily basis.  Due to the severity of his symptoms and worsening state of his health, his wife initially drove him to the VA Rogersville Community-Based Outpatient Clinic (CBOC) where his primary care physician (PCP), C.S., M.D., worked.  The Veteran noted that this clinic was located 10 minutes away from his residence whereas the VAMC in Mountain Home, Tennessee was 75 minutes away.  According to the Veteran, because he was passed out by the time they arrived at the CBOC, his wife went inside the clinic to speak to his PCP, Dr. S.  The Veteran noted that after speaking with his wife and learning of the Veteran's condition, Dr. S. instructed her to take the Veteran to the Rogersville Hospital Emergency Room located directly across the street within the next 24 hours for treatment.  The Veteran further claims that Dr. S. instructed his wife to contact the VA Billing Department within the next 24 hours and inform them that he had sent the Veteran there.  According to the Veteran, he was subsequently taken, and admitted to, the Hawkins County Memorial Hospital where he received treatment.  Based on the Veteran's recollections, after his discharge, and upon contacting the VA Billing Department, his claim was denied because there was a VA hospital within 50 miles of his residence where he could have received treatment, rather than the Hawkins County Memorial Hospital.  The Veteran contends that, in light of the fact that he sought treatment at Hawkins County-Memorial Hospital under Dr. S's instructions, his treatment at that facility should be considered as having been authorized by VA.  

Records generated at the Wellmont-Hawkins Memorial Hospital, and dated on May 2, 2011, reflect that the Veteran was admitted with complaints of constipation of five days duration.  The Veteran also reported experiencing vomiting, nausea, and abdominal pain.  The severity of his symptoms was characterized as moderate, and on a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a five.  On physical examination, the Veteran exhibited tenderness of the abdomen and genitourinary system, and the treatment provider noted that the Veteran had complaints of vomiting, nausea, and abdominal pain.  The Veteran also underwent a urinalysis and computed tomography (CT) scan of the abdomen, and was thereafter treated with intravenous (IV) fluid and medication.  He was subsequently discharged with diagnoses of acute cystitis/hematuria.  

During a follow-up visit at the Mountain Home VAMC the next day (May 3, 2011), it was noted that the Veteran had gone to, and received treatment at the Hawkins County Emergency Room the previous day for persistent nausea/vomiting and "passing out."  According to the treatment provider, the Veteran had been assessed with a "UTI as well as [micro hematuria]" and results of the CT scan revealed non-obstructing kidney stones, but nothing else.  

A VA telephone encounter note dated on May 2, 2011 documents a telephone conversation between the Veteran and a nurse at the Mountain Home VAMC.  The record reflects that the Veteran contacted the VAMC prior to his admission to Hawkins Memorial Hospital, at which time he reported that he had been vomiting for ten days straight.  According to the Veteran, he had been experiencing pain in his lower right abdomen, midway between the thigh fold and belly button, which on a scale of one to ten, he rated as a six.  The Veteran reported to be "so weak, [that he] cannot sit up for more than 5 minutes without falling over."  The record reflects that he was advised to go to the Emergency Room (ER) in the next one-to-two hours, and that due to his weakness, he could call an ambulance to take him to the local ER.  The Veteran was further advised that the VAMC would probably not pay for this visit.  The record reflects that the Veteran requested that an ambulance either transport him to his primary care physician, or to the Emergency Room at the Mountain Home VAMC.  He was advised that his message and request would be relayed to his PCP.  The Veteran requested confirmation for an appointment that day, but hung up the phone when the nurse could not confirm an appointment with his PCP that same day.  

In a subsequent VA treatment report dated the same day, Dr. S. noted that the Veteran had been vomiting for 10 days and might need to go to the ER for evaluation.

The Board notes that the Veteran is currently service connected for multiple disorders associated with his lower extremities, and his current combined evaluation for his service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 (2014).  In addition, the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from November 1, 2009.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-VA facilities for care, or provide authorization for such care on an individual basis when demand is only for infrequent use.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  

Pursuant to 38 C.F.R. § 17.53 (2014), the admission of any patient to a private or public hospital at Department of Veterans Affairs expense will only be authorized if a Department of Veterans Affairs medical center or other Federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  A Department of Veterans Affairs facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  

Under 38 C.F.R. § 17.54(a), the admission of a veteran to a non-Department of Veterans Affairs hospital at Department of Veterans Affairs expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran or by others in his or her behalf is dispatched to the Department of Veterans Affairs (1) for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday and holidays, or (2) for veterans in a noncontiguous State, territory or possession of the United States (not including Puerto Rico) if facilities for dispatch of application as described in this section are not available within the 72-hour period, provided the application was filed within 72 hours after facilities became available.  

Based on the Veteran's assertions, Dr. S. appears to have believed the Veteran's condition to be an emergent one given the instructions that the Veteran be taken to the non-VA healthcare facility located near the Rogersville CBOC.  However, the only available treatment report documenting his (Dr. S.'s) thoughts and recommendations is the above-referenced May 2011 treatment report wherein he noted that the Veteran had been vomiting for 10 days and may need to go to the ER for evaluation.  A review of these records is absent any documentation, notation or indication expressed by Dr. S. authorizing, or even recommending, that the Veteran be taken to the local ER department located near the Rogersville CBOC due to the severity of his symptoms.  

Moreover, the Veteran claims that he and his wife contacted the VA Billing Department to inform them that his May 2, 2011 treatment visit at Hawkins Memorial Hospital had been authorized by VA.  However, there are no records or reports documenting these phone calls.  

Because of the lack of evidence, the Board will remand for additional evidentiary development-particularly, to obtain any progress notes or medical records issued at the Rogersville CBOC, and specifically written or dictated by Dr. S. regarding the state of the Veteran's health on May 2, 2011.  In addition, because the Veteran's claim relies on his wife's interaction with Dr. S. on May 2, 2011, the agency of original jurisdiction (AOJ) should contact Dr. S. and request that he provide a statement about his interaction with the Veteran and the Veteran's wife on May 2, 2011.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the June 2012 notification letter sent to the Veteran which informed him of the denial of his claim for reimbursement of medical expenses incurred at Hawkins Memorial Hospital on May 2, 2011, and associate this with the claims file.  

2. Obtain any and all VA treatment records generated at the Mountain Home VAMC as well as the Rogersville CBOC dated on May 2, 2011, and associate those records with the claims file.  Specifically, retrieve any medical records, progress notes, and reports either written, dictated, issued or signed by Dr. S. regarding his interaction with and evaluation of the Veteran or with the Veteran's wife on May 2, 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

3. Contact Dr. S. at the Rogersville CBOC, and ask that he provide a statement as to his interaction with the Veteran and/or the Veteran's wife on May 2, 2011.  If Dr. S. evaluated the Veteran on May 2, 2011, then he should describe the results of his evaluation.  Based on his interaction with the Veteran and/or his wife, as well as any potential evaluation of the Veteran on May 2, 2011, Dr. S. should address the following questions:

a. Describe the severity of the Veteran's symptoms, and discuss whether the Veteran's condition was an emergent one and/or whether it signified a medical emergency.  (The standard for a medical emergency is met by a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.120(b).)  

b. Did you recommend or instruct the Veteran's wife to take the Veteran to the Hawkins Memorial Hospital, and if so what were your medical reasons for doing so?

c. Discuss whether, based on your evaluation of the Veteran on May 2, 2011, and/or your understanding of the Veteran's condition as reported by the Veteran's wife, a VA medical facility or other Federal facility that VA has an agreement with to furnish health care services for veterans, was not considered feasibly available, and an attempt to use such a facility beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  (A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  See 38 C.F.R. § 17.53 (2014). ] 

4. Once the evidentiary development has been completed, readjudicate the issue of entitlement to payment or reimbursement for medical expenses incurred at the Hawkins Memorial Hospital on May 2, 2011.  If the Veteran's claim is not granted to his satisfaction, furnish him and his representative with a supplemental statement of the case (SSOC) that provides a detailed analysis and give them an opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

